                         Case 2:20-cv-01329-RFB-VCF Document 36 Filed 08/17/21 Page 1 of 5




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant State Farm Mutual
                    7 Automobile Insurance Company

                    8                                   UNITED STATES DISTRICT COURT

                    9                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                   10                                                      ***
                   11 YUNA CHOI, an individual;                               CASE NO.: 2:20-cv-1329-RFB-VCF

                   12                      Plaintiff,
                                                                              STIPULATION AND ORDER TO
                   13             vs.                                         EXTEND DISCOVERY DEADLINES
                   14 STATE FARM MUTUAL AUTOMOBILE                            [FOURTH REQUEST]
                      INSURANCE COMPANY, an Illinois
                   15 corporation; DOES I through X; and ROE
                      CORPORATIONS I through X;
                   16
                                    Defendants.
                   17

                   18            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of
                   19 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   20 seventy-five (75) days, up to and including Monday February 7, 2022. In addition, the parties

                   21 request that all other future deadlines contemplated by the Discovery Plan and Scheduling Order be

                   22 extended pursuant to Local Rule. In support of this Stipulation and Request, the parties state as

                   23 follows:

                   24            1.        On March 27, 2020, Plaintiff filed her Complaint in the Clark County District
                   25                      Court, Nevada.
                   26            2.        On June 10, 2020, Plaintiff served the Complaint on the Nevada Department of
                   27                      Business and Industry, Division of Insurance.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4819-5092-4526.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01329-RFB-VCF Document 36 Filed 08/17/21 Page 2 of 5




                    1            3.        On July 17, 2020, Defendant filed its Petition for Removal.

                    2            4.        On July 30, 2020, Defendant filed its Answer to Complaint (pursuant to stipulation

                    3                      extension (ECF No. 7)).

                    4            5.        On August 19, 2020, the parties conducted an initial FRCP 26(f) conference

                    5            6.        On September 2, 2020, the Court entered the Stipulated Discovery Order.

                    6            7.        On September 30, 2021, Defendant served its FRCP 26 Initial Disclosures on

                    7                      Plaintiff.

                    8            8.        On October 23, 2020, Plaintiff served her FRCP 26 Initial Disclosures on

                    9                      Defendant.
                   10            9.        On November 19, 2020, Defendant served written discovery on Plaintiff. Plaintiff
                   11                      served her responses on December 30, 2020.
                   12            10.       On November 24, 2020, Plaintiff served written discovery on Defendant.
                   13                      Defendant served its responses on January 6, 2021.
                   14            11.       On December 30, 2020, Plaintiff served her first supplement to her FRCP 26
                   15                      Disclosures.
                   16            12.       On March 29, 2021, Counsel conferred regarding tentative deposition topics for an
                   17                      FRCP 30(b)(6) witness deposition of Defendant.
                   18            13.       On March 31, 2021, Defendant noticed its intent to serve records subpoenas on
                   19                      Plaintiff’s treatment providers and employer.
                   20            14.       On April 14, 2021, Defendant deposed Plaintiff.
                   21            15.       On April 14, 2021, Defendant re-noticed its intent to serve records subpoenas on
                   22                      Plaintiff’s treatment providers and employer, as an administrative oversight caused
                   23                      the subpoenas not to have been served after Defendant noticed its intent to serve
                   24                      them on March 31, 2021.
                   25            16.       On May 14, 2021, Defendant served a supplement to its FRCP 26 Initial
                   26                      Disclosures containing medical records and bills it had received as a result of its
                   27                      records subpoenas.
                   28            17.       On June 28, 2021, Plaintiff filed a motion to amend the Complaint.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-5092-4526.1                                      2
                         Case 2:20-cv-01329-RFB-VCF Document 36 Filed 08/17/21 Page 3 of 5




                    1            18.        On June 29, 2021, Counsel conferred a second time regarding tentative deposition

                    2                       topics for an FRCP 30(b)(6) witness deposition of Defendant.

                    3            19.        On July 12, 2021, the parties entered into a stipulated confidentiality and protective

                    4                       order in order for Defendant to produce certain confidential, proprietary, or trade

                    5                       secret information that may be the subject of discovery but that should not be

                    6                       publicly available.

                    7            20.        On July 23, 2021, this Honorable Court granted Plaintiff’s Motion to Amend her

                    8                       Complaint.

                    9            21.        On July 30, 2021, Plaintiff filed her first amended Complaint.
                   10            22.        On August 13, 2021, Defendant filed its answer to the First Amended Complaint.
                   11            23.        On August 16, 2021, Defendant served its second supplemental disclosure.
                   12                                             DISCOVERY REMAINING

                   13            1.         The parties will continue participating in written discovery.

                   14            2.         Plaintiff will attend her FRCP 35 Exam on August 31, 2021.

                   15            3.         Plaintiff will take the deposition of Defendant’s FRCP 30(b)(6) witness and/or the

                   16                       claims specialist.

                   17            4.         The parties may take the depositions of any and all other witnesses garnered

                   18                       through discovery.

                   19            5.         The parties will designate initial expert witnesses.

                   20            6.         The parties may designate rebuttal expert witnesses.

                   21            7.         The parties may depose expert witnesses.

                   22                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   23            The parties aver, pursuant to Local Rule 26-3, that good cause exists for the following

                   24 requested extension. This Request for an extension of time is not sought for any improper purpose

                   25 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   26 sufficient time to conduct discovery.

                   27            The parties seek additional time to complete discovery for several reasons, none of which

                   28 are for an improper purpose or for the purpose of delay. First, Counsel and Defendant continue to
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-5092-4526.1                                       3
                         Case 2:20-cv-01329-RFB-VCF Document 36 Filed 08/17/21 Page 4 of 5




                    1 work remotely, which has resulted in increased amounts of time for communications

                    2 and coordinating document productions.             Second, the Plaintiff’s FRCP 35 exam had to be

                    3 postponed due to illness on the part of the examining doctor. Third, the parties are moving

                    4 forward with depositions, but due to scheduling constraints, and the voluminous amount of

                    5 documents that need to be produced by Defendant in advance of the FRCP 30(b)(6) deposition

                    6 following the entering of the stipulated protective order Plaintiff’s deposition of Defendant’s

                    7 FRCP 30(b)(6) witness will not be able to take place with sufficient time in advance of the

                    8 deadline to serve initial expert designations (currently set for September 27, 2021). Fourth, the

                    9 parties want to have the ability to enter settlement discussions or attend mediation after the
                   10 FRCP 35 exam but prior to expending resources on expert witnesses. Accordingly, the parties

                   11 request an extension of the current discovery deadlines to allow the parties an opportunity to

                   12 develop their respective cases in chief.

                   13            Extension or Modification of The Discovery Plan and Scheduling Order.                 LR 26-3

                   14 governs modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation

                   15 or motion to extend or modify that Discovery Plan and Scheduling Order must be made no later

                   16 than twenty-one (21) days before the expiration of the subject deadline and must comply fully

                   17 with LR 26-3.

                   18            This is the fourth request for extension of time in this matter. The parties respectfully

                   19 submit that the reasons set forth above constitute compelling reasons for the short extension.

                   20        The following is a list of the current discovery deadlines and the parties’ proposed extended
                           Scheduled Event                Current Deadline                   Proposed Deadline
                   21 deadlines:
                        Discovery Cut-off         Wednesday, November 24, 2021 Monday, February 7, 2022
                   22
                        Deadline to Amend         Monday, June 28, 2021               Monday, June 28, 2021
                   23   Pleadings or Add
                        Parties                                                       (no change)
                   24
                        Expert Disclosure         Monday, September 27, 2021          Monday, December 13, 2021
                   25   pursuant to FRCP26
                        (a)(2)
                   26
                        Rebuttal Expert           Friday, October 29, 2021            Wednesday, January 12, 2022
                   27   Disclosure pursuant to
                        FRCP. 26(a)(2)
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-5092-4526.1                                    4
                         Case 2:20-cv-01329-RFB-VCF Document 36 Filed 08/17/21 Page 5 of 5




                    1
                              Scheduled Event              Current Deadline                   Proposed Deadline
                    2
                           Dispositive Motions      Monday, December 27, 2021           Monday, March 14, 2022
                    3
                           Joint Pretrial Order     Monday, January 24, 2022            Monday, April 11, 2022
                    4
                                                                                        (If dispositive motions are filed,
                    5                                                                   the deadline for filing the joint
                                                                                        pretrial order will be suspended
                    6                                                                   until 30 days after decision on
                                                                                        the dispositive motions or further
                    7                                                                   court order.)

                    8
                                   WHEREFORE, the parties respectfully request that this Court extend the discovery period
                    9
                        by sixty (75) days from the current deadline of November 24, 2021 up to and including February 7,
                   10
                        2022 and the other dates as outlined in accordance with the table above.
                   11

                   12      DATED this 17th day of August, 2021.               DATED this 17th day of August, 2021.

                   13      LEWIS BRISBOIS BISGAARD & SMITH LLP                MARKMAN LAW

                   14      /s/ Cheryl Grames                                  /s/ David Markman
                           ROBERT W. FREEMAN                                  DAVID A. MARKMAN
                   15      Nevada Bar No. 3062                                Nevada Bar No. 12440
                   16      CHERYL A. GRAMES                                   4484 S. Pecos Rd., Ste. 140
                           Nevada Bar No. 12752                               Las Vegas, Nevada 89121
                   17      6385 S. Rainbow Boulevard, Suite 600               Attorneys for Plaintiff YUNA CHOI
                           Las Vegas, Nevada 89118
                   18      Attorneys for Defendant STATE FARM
                           MUTUAL AUTOMOBILE INSURANCE
                   19      COMPANY
                   20
                                                                        ORDER
                   21
                                 IT IS SO ORDERED:
                   22

                   23
                                 Dated this 17th day of August, 2021.
                   24

                   25                                         ______________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4819-5092-4526.1                                  5
